Citation Nr: 0829026	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  05-00 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, including Dependency and Indemnity 
Compensation (DIC) benefits pursuant to the provisions of 38 
U.S.C.A. § 1310.

2.  Entitlement to Dependents Education Assistance (DEA) 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The appellant's deceased husband had active service from 
October 1944 to November 1946.  The veteran died in March 
1997.  The appellant is the surviving spouse of the veteran, 
and is seeking entitlement to service connection for the 
cause of the veteran's death, to include DIC benefits 
pursuant to the provisions of 38 U.S.C.A. § 1310, and DEA 
under Chapter 35, Title 38, United States Code.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio, which denied entitlement to service 
connection for the cause of the veteran's death and 
eligibility to DEA.  The Detroit, Michigan, Regional Office 
(RO) issued the appellant a December 2004 statement of the 
case (SOC) and March 2008 supplemental statement of the case 
(SSOC) and retains jurisdiction of the appellant's claim.

A hearing before the undersigned Veterans Law Judge at the VA 
RO in Detroit, Michigan, was held in June 2006.  A transcript 
of that hearing is of record.

The Board remanded the appellant's claims for service 
connection for the cause of the veteran's death and DEA for 
additional development in August 2006.  
FINDINGS OF FACT

1.  The veteran died in March 1997; the certificate of death 
lists the immediate cause of the veteran's death as 
arteriosclerotic cardiovascular disease.  No underlying 
causes of death were noted.  

2.  The veteran did not have any service-connected 
disabilities at the time of his death.

3.  There is no competent medical evidence that indicates 
that any disease or other incident in service caused or 
contributed substantially or materially to the veteran's 
death.  

4.  The veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death, 
nor did he die from a service-connected disability.


CONCLUSIONS OF LAW

1.  A disability or disease of service origin did not 
contribute substantially or materially to cause the veteran's 
death, and the criteria for DIC benefits have not been met, 
directly or presumptively.  38 U.S.C.A. §§ 1310, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.312 (2007). 

2.  The criteria for DEA under the provisions of 38 U.S.C.A. 
Chapter 35 have not been met.  38 U.S.C.A. § 3501 (West 2002 
& Supp. 2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2003 and post adjudication notice 
by letters dated in December 2005, August 2006, and April 
2007.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

No new disability rating or effective date for award of 
benefits will be assigned as the claims for service 
connection for the cause of the veteran's death and DEA, are 
denied.  Accordingly, any defect with respect to that aspect 
of the notice requirement is rendered moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

VA has assisted the appellant in obtaining evidence and 
afforded the appellant the opportunity to give testimony 
before the Board.  A medical opinion was not provided 
regarding the etiology of the veteran's death.  VA's duty to 
assist doctrine does not require that the appellant be 
afforded a medical opinion, however, because there is no 
competent evidence indicating an association between the 
veteran's service and his death.  See, McLendon v. Nicholson, 
20 Vet. App. 79, 82-83 (2006); 38 C.F.R. § 3.159 (c) (2007).  
All known and available records relevant to the issue on 
appeal, including those noted in the Board's August 2006 
Remand, have been obtained and associated with the veteran's 
claims file; and the appellant has not contended otherwise.  

Following numerous attempts to locate the records, in 
February 2008 the RO made a formal finding of the 
unavailability of the veteran's service medical records 
(SMRs).  In a case where the veteran's SMRs are unavailable 
and presumed destroyed, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule, is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Case law does not 
establish a heightened "benefit of the doubt," only a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed.  See Ussery v. 
Brown, 8 Vet. App. 64 (1995). 

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Cause of Death Claim

The appellant seeks entitlement to service connection for the 
cause of the veteran's death, including DIC benefits pursuant 
to the provisions of 38 U.S.C.A. § 1310.  The appellant 
testified at the June 2006 hearing that the veteran told her 
that during service a doctor told him that he had a heart 
condition, that the veteran told her that he had chest pains 
during service, and that the veteran was diagnosed with 
hypertension shortly following discharge in approximately 
1958.  

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.20.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in service.  38 U.S.C.A. § 1110.  Service 
connection for the cause of a veteran's death requires a 
showing that either the fatal disorder or disease was 
incurred in, or aggravated by, an incident or event in 
service or, with certain chronic diseases, to include 
hypertension and atherosclerotic heart disease, was manifest 
to a compensable degree within one year of service discharge.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112,1137, 1310; 38 C.F.R. §§ 3.303, 3.307, 
3.309.

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran died in March 1997.  The certificate of death 
lists the immediate cause of the veteran's death as 
arteriosclerotic cardiovascular disease.  No underlying 
causes were noted to have lead to the immediate cause of the 
veteran's death.   
At the time of the veteran's death, service connection was 
not established for any disability.  
 
The veteran's SMRs are not available.  The appellant 
testified to the fact that the veteran told her that he had 
chest pains and was told by a doctor that he had a heart 
condition while in service.  

However, the first objective findings of record indicating 
any health problems with the veteran are not until January 
1996.  

A VA treatment record dated in January 1996 notes a history 
of prostate carcinoma, and impressions of no evidence of mass 
or lymphadenopathy is identified within the pelvis, small 
bladder divericulum, and 2.2 centimeter right common iliac 
artery aneurysm, were given.  

A private treatment record dated in January 1996 notes that 
the veteran was given an impression of osteophyte formation 
and bony sclerosis in the region of the right eighth 
costovertebral junction.  It was noted that a focal area of 
osteoblastic metastases cannot be entirely excluded.

A private medical record dated in February 1997 notes the 
veteran had a past medical history of prostate cancer in 
1996.

A private medical treatment record dated in February 1997 
notes that a left heart catherization and ventriculography 
were performed, and diagnoses of diffuse severe three vessel 
coronary artery disease, mildly impaired global left 
ventricular function, and elevated systemic pressure and left 
ventricular end diastolic pressure secondary to chronic 
hypertension were given.

A February 1997 hospital pre-admission report notes that the 
veteran was given an admission diagnosis of hypertension.

The appellant has presented no medical evidence that any 
disease, injury, or exposure in service was the principal or 
a contributory cause of the veteran's death.

The veteran died more than 50 years after service and the 
medical evidence of record does not show that he was treated 
for, or diagnosed with, any heart problems, including 
hypertension, until approximately 50 years after service.  
The passage of approximately 50 years before any evidence of 
the disability is of record weighs heavily against a finding 
that such disability is related to service on a direct basis.  
See 38 C.F.R. §§ 3.307, 3.309; see also Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is no medical 
evidence that the veteran had any disease or disability, 
including hypertension or arteriosclerotic cardiovascular 
disease, during service, or that became manifest within the 
presumptive period, that could be related to the causes of 
his death.  Finally, there is no medical evidence of a 
continuity of symptoms from any injury or disease in service 
that are related to the veteran's cause of death.  

Although the appellant has argued that the veteran's claimed 
in-service heart condition and chest pains are related to his 
death, lay persons are not competent to provide evidence 
regarding etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The veteran's lay assertions have been 
considered, however they do not outweigh the medical evidence 
of record, which does not show any relationship between the 
veteran's cause of death and any disease or disability 
incurred in service, and the fact that the veteran did not 
develop any heart conditions or disabilities for many years 
after service.  

If, as here, the veteran's death is not determined to be 
service-connected, a surviving spouse may still be entitled 
to dependency and indemnity compensation, if at the time of 
the veteran's death, the veteran has a service connected 
disability rated totally disabling continuously for a period 
of 10 or more years immediately preceding his death; 
continuously since the veteran's release from active service 
and for a period of at least five years immediately preceding 
death; or for one year prior to his death if he was a 
prisoner of war under certain conditions.  38 U.S.C.A. § 
1318; 38 C.F.R. § 3.22 (2007).

The veteran, however, had no service connected disabilities, 
and therefore the provisions of 38 U.S.C.A. § 1318 and 38 
C.F.R. § 3.22 are inapplicable.

The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, 
including DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1310; there is no doubt to be resolved; and 
service connection for the cause of the veteran's death is 
not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.

III.  DEA Claim

The appellant has also filed a claim of entitlement to DEA 
under the provisions of 38 U.S.C.A. Chapter 35.  DEA 
allowance under Chapter 35, Title 38, United States Code may 
be paid to a child or surviving spouse of a veteran who meets 
certain basic eligibility requirements.  Basic eligibility 
exists if the veteran: (1) was discharged from service under 
conditions other than dishonorable or died in service; and 
(2) has a permanent total service-connected disability; or 
(3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) died as 
a result of a service-connected disability; or (if a 
serviceperson) (5) is on active duty as a member of the Armed 
Forces and now is, and, for a period of more than 90 days, 
has been listed by the Secretary concerned as missing in 
action, captured in line of duty by a hostile force, or 
forcibly detained or interned in line of duty by a foreign 
Government or power.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. 
3.807 (2007).

At the time of the veteran's death, service connection was 
not in effect for any disability.  Thus, the veteran had not 
been assigned a total and permanent disability rating for a 
single service-connected disability.  The veteran died after 
his discharge from service from arteriosclerotic 
cardiovascular disease, which has been determined not to be 
due to a service-connected disease (service connection has 
not been established for the cause of the veteran's death).  
Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
DEA.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the claim 
should be denied or the appeal terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).
The preponderance of the evidence is against the claim for 
entitlement to Dependents Education Assistance under Chapter 
35, Title 38, United States Code; there is no doubt to be 
resolved; and DEA benefits are not warranted.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.


ORDER

Service connection for the cause of the veteran's death, 
including DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1310, is denied.

Entitlement to Dependents Education Assistance (DEA) under 
Chapter 35, Title 38, United States Code is denied. 






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


